Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Acknowledgement is hereby made to the Preliminary Amendment filed 26 November 2019.  Claims 1-9 are pending in the application.  Claims 1-9 have been amended.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numeral 15 is missing from the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The recited coupling portion in claim 8 and the recited engaging region in claim 9.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Examiner Note: The claims are replete with formality matter issues such as the format of the preamble, use of terminology inconsistent with US practice, simple antecedent basis issues involving use of the definite article instead of the indefinite article etc.  
Rather than listing each issue individually, the following marked-up claim listing contains suggested corrections:

1. (Currently Amended) An electrical  arrangement assembly an external region of a hermetic housing of a compressor, comprising: 
at least one insulating box [[(1)]] capable of accommodating a first set of electrical terminals [[(3)]] of the electrical arrangement, and at least one housing region (12); 
at least one hinge element [[(2)]] fixed to the external region of the hermetic housing [[(4)]] of the compressor, close to a second set of electrical terminals [[(51)]] of an electrical interface [[(5)]] between an internal region and the external region of the hermetic housing [[(4)]] of the compressor; said hinge element [[(2)]] comprising at least one pivot handle [[(22)]]; 
the housing region [[(12)]] of the insulating box [[(1)]] and the pivot handle [[(22)]] of the hinge element [[(2)]] being in cooperation with each othera predetermined angular movement between said insulating box [[(1)]] and said hinge element [[(2)]] when connecting the insulating box to the hermetic housing of the compressor.

2. (Currently Amended) The assembly according to claim 1, wherein an end of the predetermined angular movement between the insulating box [[(1)]] and the hinge element [[(2)]] results in first set of electrical terminals [[(3)]] of the electrical arrangement and the second set of electrical terminals [[(51)]] of the electrical interface [[(5)]] between the internal region and the external region of the hermetic housing [[(4)]] of the compressor.

3. (Currently Amended) The assembly according to claim 1, wherein the hinge element [[(2)]] an interior of said orifice [[(21)]].

4. (Currently Amended) The assembly according to claim 1, wherein the opening [[(11)]] for access to the first set of electrical terminals [[(3)]] of the electrical arrangement of the insulating box [[(1)]] is formed in a shape with dimensions corresponding to the shape and dimensions of the hole [[(21)]] of the hinge element [[(2)]].

5. (Currently Amended) The assembly according to claim 1, further comprising at least one sealing means provided in the opening [[(11)]] of the insulating box [[(1)]] and the electrical interface [[(5)]].

6. (Currently Amended) The assembly according to claim 5, characterized by the fact that the sealing means comprises a gasket [[(6)]]; said gasket [[(6)]] is housed in a channel existing in a contact face [[(14)]] of a contour wall [[(13)]] of the opening [[(11)]] of the insulating box [[(1)]].

The assembly according to claim 5, wherein the sealing means is defined by 

8. (Currently Amended) The assembly according to claim 1, wherein is maintained in relation to the hinge element [[(2)]] a locking tab [[(23)]] of the hinge element [[(2)]] and a coupling portion [[(15)]] of the insulating box [[(1)]].

9. (Currently Amended) The assembly according to claim 7wherein cooperation between the locking tab [[(23)]] of the hinge element [[(2)]] and an engaging portion [[(15)]] of the insulating box [[(1)]] is facilitated by a fixing element [[(8)]] capable of traversing said locking tab [[(23)]] and said engaging region [[(15)]].

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
The recited fixing element capable of traversing said locking tab..  in claim 9.  It is described in the specification at para. 0038 as a metal screw.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
The recited sealing means in claims 6 and 7.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, the term “close” is a relative term that renders the claim indefinite. The term “close” is not defined by the claim, the specification does not 
In claim 3, line 4, “said orifice” is indefinite for lacking sufficient antecedent basis in the claims because a hole, not an orifice, was previously recited in the claim.  Correction is required.
In claim 4, line 4, “the hole” is indefinite for lacking sufficient antecedent basis in the claims because a hole was previously defined in claim 3, not claim 1 from which this claim depends.  Correction is required.
In claims 6 and 7, line 2, “the sealing means” is indefinite for lacking sufficient antecedent basis in the claims because a sealing means has not been previously recited or defined.  Claim 5 recites at least one sealing means opening, not a sealing means per se.  This renders it unclear which element is being referenced herein.  Correction is required.
In claim 9, line 2, “the locking tab” is indefinite for lacking sufficient antecedent basis in the claims because a locking tab was recited in claim 8, not claim 7 from which this claim depends.  Correction is required.
In claim 9, line 4, “said engaging region” is indefinite for lacking sufficient antecedent basis in the claims because an engaging portion, not engaging region, was previously recited earlier in the claim.   This renders it unclear if this is the same element or another one.   Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima et al. (U. S. Patent Application Publication No. 2004/0179966).
Regarding claim 1, Kawashima et al. discloses an electrical arrangement assembly structure (FIG.’s 1-19, Abstract) on the external region of the hermetic housing 6 of the 1 compressor, characterized by the fact that it comprises: 
at least one insulating box 4 (FIG.’s 1-2, para. 0038, terminal cover interpreted as recited insulating box under broadest reasonable interpretation of the term) capable of accommodating within the same at least one electrical arrangement 31, 32 (para. 0044, starting and overload relays) necessary for the operation of the compressor; 
said insulating box 4 comprising at least an opening (rear areas of cover 4 shown in FIG. 16)  for access to the electrical terminals (para. 0046, ends of lead 
at least one hinge element 3 (FIG. 2, para. 0039, terminal fence interpreted as recited hinge element) fixed to the external region of the hermetic housing 6 (Id., lls. 1-2, “welded/fixed to the outer surface of the hermetically sealed vessel”) of the compressor 1, close to the electrical terminals 2 (Id. ln. 3) of the electrical interface between the internal region and the external region of the hermetic housing 6 of the compressor; 
said hinge element 3 comprising at least one pivot handle 8, 11 (Id., lls. 5-7, receiving piece interpreted as recited pivot handle; para. 0047, alternatively, lower holding pieces 11 also interpretable as the recited pivot handle); 
the housing region 23 of the insulating box 4 and the pivot handle 8, 11 of the hinge element 3 being cooperative with each other, in order to enable an angular movement between said insulating box 4 and said hinge element 3 (refer to an Annotated copy of Kawashima FIG. 19 attached below, as shown and indicated, para. 0044, describing attachment between box 4 and hinge element 3 which involves an angular movement between the two components for engaging the receiving piece 8, the recited pivot handle). 

    PNG
    media_image1.png
    410
    691
    media_image1.png
    Greyscale

Annotated Kawashima FIG. 19 


	Re. claim 3, Kawashima further discloses the hinge element 3 comprises a hole 12 (FIG. 6), with the electrical interface 2 between the internal region and the external region of the hermetic housing 6 of the compressor 1 is disposed in the interior of said orifice 12 (as shown).
	Re. claim 8, Kawashima further discloses maintenance of the position of the insulating box 4 in relation to the hinge element 3 occurs by cooperation between the locking tab 11, 13 of the hinge element 3 and a coupling portion 19, 21 (FIG.’s 10-14, para. 0050, describing engagement by protrusions 19, 21 and pieces 11 thereby maintaining respective positions in the manner claimed) of the insulating box 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (U. S. Patent Application Publication No. 2004/0179966) in view of Bunch et al. (U. S. Patent No. 5173057).
As to claim 2, Kawashima is discussed above but is silent as to an end of angular movement between the insulating box and the hinge element results in the electrical connection between the electrical terminals of the electrical arrangement and the electrical terminals of the electrical interface between the internal region and the external region of the hermetic housing of the compressor.  That is, Kawashima’s terminal cover/box 4 does not appear to be integrally or fixedly connected to the internal electrical terminals of the starter or protective relay components.   In this regard, Bunch teaches a protective cover for connecting electrical terminals of a hermetic compressor with a protective cover 12, corresponding to the recited insulating box, having integral built-in electrical terminals 24 for connection with corresponding terminals 26 of hermetic connector 31 (FIG.’s 1-3, col.  3, lls. 23-45; and col. 4, lls. 19-26) so that attachment of the cover results in electrical connection between terminals integral with the cover and the hermetic compressor.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant 
As to claim 4, Kawashima is discussed above but is silent as to the opening for access to the electrical terminals of the electrical arrangement of the insulating box  comprises a shape and dimensions analogues to the shape and dimensions of the hole  of the hinge element.  In this regard Bruch teaches a circular opening, i. e., recess 32, on its insulating box 10,12 with access to electrical terminals 24 (FIG.’s 3 &4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify the insulating box of Kawashima with a circular opening with access to electrical terminals in order to enclose and protect the terminals from the elements as suggested by Bunch (col. 2, lls 10-15).  Once modified, the combination of the references teaches an opening corresponding to the shape and dimensions of the hole of the hinge element.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (U. S. Patent Application Publication No. 2004/0179966) in view of Bunch et al. (U. S. Patent Application Publication No. 2002/0029469).
As to claims 5 and 6, Kawashima is discussed above but is silent as to at least one sealing means opening of the insulating box and the electrical interface.  In this regard, Bunch teaches a protective cover connector arrangement for a hermetic compressor with a sealing means arranged in an opening between an connector assembly 54, analogous to recited insulating box, and a hermetic terminal assembly 50 (FIG.’s 3 & 4, para. 0043, 0047), analogous to the recited hinge element.  The sealing means opening has an o-ring 118, the recited gasket, in a channel surface arranged in the contact face 114, 116 of the opening of the arrangement (as shown).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide the sealing means arrangement of Bunch in Kawashima in order to provide an easy to install sealing arrangement that protects the terminal connector from the elements as taught by Bunch (para. 0006, inter alia).
As to claim 7, once modified, Bunch further teaches or suggests sealing means 118 is defined by the physical contact between a contour rib (disposed proximate to o-ring 118, the area inboard of o-ring in contact with terminal assembly 50 interpreted as recited contour rib under broadest reasonable interpretation of the term) disposed on the contact face 116 of the contour wall 112 of the opening of the insulating box and the hinge element (FIG. 3, para. 0047).
As to claim 9, the applied art is discussed above but is silent as to wherein cooperation between the locking tab of the hinge element and an engaging portion of the insulating box further has a fixing element capable of traversing said locking tab and said engaging region.  The function of the recited fixing element is disclosed as being .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (U. S. Patent Application Publication No. 2011/0008193) and Sugiyama (U. S. Patent No. 7387519) disclose similar hermetic compressor protective cover arrangements, both references potentially applicable as prior art to the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746